DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2019 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving unit that receives” in claims 1 and 9;
“a selecting unit that selects” in claim 1;
“an image capturing unit” in claim 4;
“a weight measurement unit” in claim 8;
“a notifying unit that notifies” in claim 9; 
“an estimating unit that estimates” in claim 10;
“a requesting unit that requests” in claim 10;
“an obtaining unit that obtains” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations in discussed in the Claim Interpretation section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim limitations discussed in the “Claim Interpretation” section above have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the results are inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear what structure or material corresponds to the claimed functions.  The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Furthermore, even assuming Applicant intends the “unit that” to correspond to the “means for”, the metes and bounds of this claim remains unclear since one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what programming, algorithm, structure, or the like comprises the recited “means for”.  The specification does not disclose any meaningful structure/algorithm explaining these elements, rendering the claim unclear to how this is accomplished and what are the metes and bounds of the claim. The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-18 recite various “means for” limitations, as discussed in the “Claim Interpretation” section above, that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, algorithm, or the like for the claimed function. 
The specification describes units tied to functions; however the specification fails to define the units other than by their functionality alone. There must be some explanation of what comprises the structure, hardware, or the like corresponding the “unit that” [means for] elements.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention [see Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)].  Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406].  Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. See MPEP § 2161.01(I). Lastly, the specification lacks adequate description of a “representative number of species” which may satisfy the written description requirement [see MPEP 2163: II(3)(a)(ii)]. 
It is noted that this is not an enablement rejection.  Applicant’s failure to disclose any meaningful structure/etc. as to “means for” elements of the claim raises questions as to whether Applicant truly had possession of this feature at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-9 recite a combination of devices and therefore recite a machine.
Claims 10-18 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, 10, and 18, as a whole, are directed to the abstract idea of facilitating delivery of a parcel to an appropriately sized delivery apparatus, which is a mathematical concept and a method of organizing human activity. The claims recite a mathematical concept because the identified idea recites 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 9, 10, and 18 recite the additional elements: a selecting unit, a notifying unit, an estimating unit, a requesting unit, and a non-transitory computer readable medium which are used to perform the selecting, notifying, estimating, and requesting steps. These selecting unit, notifying unit, estimating unit, requesting unit, and non-transitory computer readable medium limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract 
Alice/Mayo Framework Step 2B:
Claims 1, 9, 10, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a selecting unit, a notifying unit, an estimating unit, a requesting unit, and a non-transitory computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a receiving unit (Specification p. 16), a selecting unit (Specification p. 13), a notifying unit (Specification p. 14-15), an estimating unit (Specification p. 17-18), a requesting unit (Specification p. 19), and a non-transitory computer readable medium (Specification p. 7). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a selecting unit, a notifying unit, an estimating unit, a requesting unit, and a non-transitory computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting the package delivery field. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 4, 8, and 14-17, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 4, 8, and 14-17 the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an image capturing unit (Specification p. 8), a weight measurement unit (Specification p. 8), an obtaining 
Remaining Claims:
With regards to Claims 2-3, 5-7, 11, and 13, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman et al. (U.S. P.G. Pub. 2020/0023811 A1), hereinafter Herman.

Claim 1. 
Herman discloses a parcel delivery system comprising: 
a receiving unit that receives information regarding an external shape of a parcel requested to be delivered in response to a request from a client who requests delivery of the parcel (Herman [0027], [0041], [0048] request to transport items of cargo from a route origin to a route destination wherein the request includes a number of items of cargo, weight, dimensions, and contents of each cargo; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0052] server may request additional data from the user device); and 
a selecting unit that selects, on a basis of the information regarding the external shape of the parcel, which is received by the receiving unit, a delivery apparatus that delivers the 

Claim 2. 
Herman discloses all of the elements of claim 1, as shown above. Additionally, Herman discloses:
wherein the information regarding the external shape of the parcel is information obtained from a captured image of the external shape of the parcel (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device).

Claim 3. 
Herman discloses all of the elements of claim 2, as shown above. Additionally, Herman discloses:
wherein the information regarding the external shape of the parcel is information on an external size of the parcel, which is obtained by identifying coordinates of the parcel in three-dimensional space from the captured image (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device).

Claim 4. 
Herman discloses all of the elements of claim 1, as shown above. Additionally, Herman discloses:
wherein the empty space in the delivery apparatus is grasped from a captured image of the empty space that is obtained by an image capturing unit installed in the delivery apparatus (Herman [0075] in-cabin cameras; [0079] internal cameras show how cargo is arranged).

Claim 5. 
Herman discloses all of the elements of claim 4, as shown above. Additionally, Herman discloses:
wherein a size of the empty space is grasped by identifying coordinates of the empty space in three-dimensional space from the captured image (Herman [0075] in-cabin cameras; [0079] internal cameras show how cargo is arranged).

Claim 6. 
Herman discloses all of the elements of claim 1, as shown above. Additionally, Herman discloses:
wherein the selecting unit selects a delivery apparatus that has empty space capable of accommodating the parcel as a delivery apparatus that delivers the parcel (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate cargo space; [0059] select a vehicle where the sum of the dimensions of the cargo does not exceed the cargo space).

Claim 7. 
Herman discloses all of the elements of claim 6, as shown above. Additionally, Herman discloses:
wherein the selecting unit selects a delivery apparatus that delivers the parcel further on a basis of a weight of the parcel (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate capacity; [0060], [0064] determine if 

Claim 8. 
Herman discloses all of the elements of claim 7, as shown above. Additionally, Herman discloses:
wherein the selecting unit selects a delivery apparatus capable of accommodating the parcel on a basis of the weight of the parcel and a deliverable weight of a delivery apparatus that is grasped by measurement done by a weight measurement unit installed in the delivery apparatus (Herman [0070] monitor change in weight of the vehicle; [0071], [0076] Lidar may detect a height drop; [0072] vehicle may calculate total weight based on vehicle drop; [0073], [0078] suspension ride height sensors).

Claim 9. 
Herman discloses a parcel delivery system comprising: 
a receiving unit that receives information regarding an external shape of a parcel requested to be delivered in response to a request from a client who requests delivery of the parcel (Herman [0027], [0041], [0048] request to transport items of cargo from a route origin to a route destination wherein the request includes a number of items of cargo, weight, dimensions, and contents of each cargo; [0047], [0049], [0050] predict the number of items, the weight, and the dimensions of cargo; [0052] server may request additional data from the user device); and 
a notifying unit that notifies the client of information indicating a state in which the parcel is not accommodable in space in a delivery apparatus in a case where the parcel is not accommodable in the space on a basis of the information regarding the external shape of the 

Claim 10. 
Herman discloses a non-transitory computer readable medium storing a program causing a computer operated by a client who requests delivery of a parcel to function as: 
an estimating unit that estimates an external size of the parcel from a captured image of an external shape of the parcel (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device); and 
a requesting unit that requests delivery by a delivery apparatus capable of accommodating the parcel having an estimated size (Herman [0042], [0053] determine a vehicle capacity to meet the user request; [0054] identify a vehicle with adequate cargo space).

Claim 12. 
Herman discloses all of the elements of claim 10, as shown above. Additionally, Herman discloses:
an obtaining unit that obtains information regarding a weight of the parcel, wherein the requesting unit additionally outputs the information regarding the weight of the parcel (Herman [0027], [0041], [0048] request to transport items of cargo from a route origin to a route destination wherein the request includes a number of items of cargo, weight, dimensions, and 

Claim 13. 
Herman discloses all of the elements of claim 12, as shown above. Additionally, Herman discloses:
wherein the information regarding the weight of the parcel includes at least one of a captured image of contents of the parcel and a weight estimated from the captured image (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0057] determine type of cargo using images from cameras; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device).

Claim 15. 
Herman discloses all of the elements of claim 13, as shown above. Additionally, Herman discloses:
the computer includes a display screen, and the program further causes the computer to display, on the display screen, information on a comparison target having a weight equivalent to the weight estimated from the captured image of the contents of the parcel (Herman [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity).

Claim 18. 
Herman discloses all of the elements of claim 18 as shown above in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Miller et al. (U.S. 10,268,892 B1), hereinafter Miller.

Claim 11. 
Herman discloses all of the elements of claim 10, as shown above. Regarding the following limitation:
wherein the estimating unit estimates the external size of the parcel on a basis of reference points designated by the client in the captured image in order to estimate the external size of the parcel.
Herman discloses estimating the size of cargo using a captured image (Herman [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device). However, Herman does not teach using a basis of reference points designated by the client in the captured image, but Miller does (Miller (Col. 6 Lines 6-22) touchscreen allows user to manually adjust the edges and bounds of the object and the system will automatically recalibrate as will the corresponding calculated dimensions).
One of ordinary skill in the art would have recognized that applying the known technique of increasing the accuracy of an image analysis by adjusting allowing a user to adjust the identified boundaries of Miller to the image analysis of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miller to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such adjustment of an image analysis boundary. Further, applying an adjustment of the image analysis to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient handling of confusing situations where an object is confused with the surface it sits upon, such as a pallet, where the pallet should not be included in the image analysis of an object, as suggested by Miller (Miller (Col. 6 Lines 9-12)).

Claim 14. 
Herman discloses all of the elements of claim 13, as shown above. Additionally, Herman discloses:
the computer includes a display screen, and the program further causes the computer to display, on the display screen, the weight estimated from the captured image of the contents of the parcel.
Herman discloses displaying a message to a user that the estimated weight exceeds the capacity of a vehicle (Herman [0065] display; [0027], [0058] image recognition can determine a length, width, height, and typical packed weight; [0061] computer may request images or 3D measurement such as stereo images or the use of an RGB-D image acquired by a user device). However, Herman does not explicitly teach displaying on a user device the estimated weight itself, but Miller does (Miller Figs. 4C, 4D, 4E, 4F, 5C, 9C, 9D Item 144 showing a measured width, height, length, volume, and weight).
One of ordinary skill in the art would have recognized that applying the known technique of displaying the results of an image analysis of Miller to the results of the image analysis of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miller to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an output of the estimated dimensions. Further, applying an output of the image analysis to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to understand why a piece of cargo may not fit into a particular vehicle.

Claim 16. 
Herman discloses all of the elements of claim 10, as shown above. Additionally, Herman discloses:
the computer includes a display screen, and the program further causes the computer to display, in a case where the parcel requested to be delivered is not accommodable in empty space in a delivery apparatus, the empty space in the delivery apparatus and the external shape of the parcel one above the other on the display screen.
Herman discloses when the vehicle does not have sufficient capacity (Herman [0065] display; [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity). However, Herman does not teach displaying the empty space and external shape one above the other on the display screen, but Miller does (Miller Fig. 9D Item 144 showing luggage fails to meet the requirements; (Col. 11 Lines 1-42) system may use an image to measure baggage and determine if the bag is compliant with flight requirements).
One of ordinary skill in the art would have recognized that applying the known technique of displaying the results of an image analysis relative to the capacity of Miller to the results of the image analysis of Herman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Miller to the teaching of Herman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an output of the estimated dimensions relative to the capacity. Further, applying an overlaid output of the image analysis to Herman, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a user to understand why a piece of cargo may not fit into a particular vehicle.

Claim 17. 
Herman discloses all of the elements of claim 16, as shown above. Additionally, Herman discloses:
the program further causing the computer to display, on the display screen, a length of the parcel that exceeds the empty space in the delivery apparatus.
Herman discloses when the vehicle does not have sufficient capacity (Herman [0065] display; [0065] inform user one of the conditions has not been met; [0067] output a message to the user recommending the user request another vehicle with sufficient capacity). However, Herman does not teach displaying the empty space and the length on the display screen, but Miller does (Miller Fig. 9D Item 144 showing luggage fails to meet the requirements; (Col. 11 Lines 1-42) system may use an image to measure baggage and determine if the bag is compliant with flight requirements).
 One of ordinary skill in the art would have been motivated to include the teachings of Miller in the system of Herman for the same reasons discussed above in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628